Citation Nr: 1210962	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, for accrued benefits purposes.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Marcheta L. Gillam, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1951 to March 1955.  He died in May 2005.  The appellant is his widow.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in Cleveland, Ohio.  The matters herein were remanded by the Board for additional development in February 2010 and have now been returned to the Board for appellate disposition.

Other issues noted in that document have been variously resolved, and the current appeal is limited to the issues set forth on the title page.


FINDINGS OF FACT

1.  The appellant filed a claim for accrued benefits within one year of the Veteran's death in May 2005.

2.  Prior to November 27, 2004, the Veteran's depressive disorder was not shown to be characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short term and long term memory (e.g. retention of only highly learned materials, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

3.  Beginning November 27, 2004 the Veteran's depressive disorder was shown to be characterized by occupational impairment with reduced reliability and productivity, but was not shown to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

4.  The Veteran was assigned a total disability rating by reason of individual unemployability (TDIU) effective October 12, 2004.

5.  The Veteran was not in receipt of or entitled to receive compensation based on total service connected disability for a period of 10 years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the criteria for entitlement to a rating in excess of 30 percent for the Veteran's depressive disorder prior to November 27, 2004 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130 Diagnostic Code 9434 (2011).

2.  For accrued benefits purposes, beginning November 27, 2004, the criteria for a rating of 50 percent, but no higher, for the Veteran's depressive disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130 Diagnostic Code 9434 (2011).

3.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 were not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the appellant filed an informal claim for DIC and accrued benefits in June 2005, followed by a formal claim in June 2006.  In May 2007 the RO sent the appellant a letter informing her what the evidence needed to show in order to establish service connection for the cause of the Veteran's death as well as which informed her that VA may pay DIC if the Veteran was rated totally disabled continuously for at least 10 years prior to his death.  In April 2010 the appellant was sent a letter that explained what the evidence needed to show in order to establish entitlement to accrued benefits as well as DIC.  The letter also informed her about the evidence that VA would obtain on her behalf as well as evidence that it could help her obtain.  Her claim was thereafter readjudicated in a supplemental statement of the case (SSOC) that was dated in October 2011, thereby curing any predecisional notice error.  

In addition to the duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records, written statements from the Veteran and his wife, the Veteran's death certificate, and the reports of three VA psychiatric examinations of the Veteran that were conducted in conjunction with his claim for a higher rating for his psychiatric disorder, which was still pending at the time of his death.  

It is noted that the Board's February 2010 remand instructed that a report of a May 2001 Social Survey and treatment records for the period from October 2002 to June 2004 be obtained and associated with the claims file and that these instructions have been complied with.  The claimant was also sent the VCAA letter that was instructed to be sent to her by that remand in April 2010, as previously discussed.  The instructions that were set forth in the February 2010 remand were substantially complied with.


Accrued Benefits

In this case, the claimant seeks accrued benefits based on the Veteran's claim for a higher initial rating for his depression, rated 30 percent disabling; the original claim for service connection was filed in September 2000 and the claim for a higher rating was pending at the time of the Veteran's death in May 2005.

An application for accrued benefits must be filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case the claimant filed an informal claim for accrued benefits on June 2, 2005, which is within the 1 year period that is prescribed.  She followed up by filing a formal claim within 1 year of her informal claim, in June 2006.  Therefore, this claim is timely.

Accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (1998).  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000; Hayes, 4 Vet. App. at  360-361.  Accrued benefits are payable to a Veteran's surviving spouse, or to certain other persons if there is no surviving spouse.  38 U.S.C.A. § 5121(a)(2). 

The Veteran's depression is evaluated pursuant to 38 C.F.R. 4.130, diagnostic code 9434, using the General Rating Formula for Mental Disorders.  

A rating of 30 percent is assigned where the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As noted above, the Veteran filed his claim for service connection for depression in September 2000.  Treatment records from that time indicate that the Veteran was worried about his wife's medical problems.  He was also under stress financially and because he was raising one of his granddaughters.  He was able to enjoy activities such as walking around downtown and taking pictures of artwork.  

A November 2000, note indicated that the Veteran reported being frustrated and depressed over the way his VA compensation claims were progressing.  He had difficulty falling asleep because he was fixated on the situation.  He worried about his ill wife and had the further stress of raising his granddaughter.  He was groomed and dressed appropriately.  He maintained eye contact and was attentive to the examiner.  He described his mood as depressed and frustrated.  His affect was angry and labile, but he had full range and normal intensity.  Speech was not pressured.  His thought process was organized but he rambled.  Thought content was without delusions and there were no signs of suicidal or homicidal ideation.  There were no auditory or visual hallucinations.  His intellect was average; his insight was intact, and his judgment was good.  Diagnosis was deferred.  He was assigned a global assessment of functioning (GAF) score of 70 which denotes some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  

At his one week follow up appointment the Veteran reported that he felt less depressed and that he was ruminating less on the topic of compensation.  This topic still caused him a great deal of agitation and frustration but he did not stay as fixated on it as much as he previously did.  As a result, he was sleeping better and felt that his energy level was up as well.  He spoke very fondly of his wife.  Her medical problems worried him.  He also noted that it was difficult raising his granddaughter.  He was trying to keep busy so that he worried less about the VA compensation process.  Mental status exam and GAF were essentially unchanged from the prior week.

Further appointments reflect that the Veteran was still worried about his wife's health, experienced stress about raising his granddaughter, and was somewhat fixated on gaining more compensation from VA.  He reported being less depressed on medication and was able to enjoy spending time with his family over Thanksgiving.  He was depressed over his finances and not being able to afford all the Christmas gifts that he would like to.  He was also stressed about arranging a holiday party for a club he was in.  In December 2000, he was assigned a GAF of 65, which was still in the range of denoting some mild symptoms.  

The Veteran started individual therapy in January 2001 and many of his sessions focused on his desire to get more compensation from VA and his feelings that he was entitled to more money.  His wife's health and his financial problems were also still on his mind.

In April 2001, the Veteran's psychiatrist wrote that the Veteran was totally psychiatrically disabled.  He did not provide any rationale for this or any facts to back up this opinion.

The Veteran was afforded a VA examination in April 2001.  At that time the Veteran reported that he felt badly that he was not able to help his wife who had multiple medical problems.  He reported crying spells and suicidal thoughts without intention because of his feeling of the need to take care of his wife and grandchildren.  He had difficulty concentrating and a fairly bad temper, the latter of which had existed for most of his life.  He was very upset about the financial problems he was having as a result of his wife's illness and he felt that he was entitled to more money to help with that.  

At the examination the Veteran was fairly cooperative but very resentful and angry about his financial situation.  He was of average intelligence.  His orientation and memory were grossly intact.  He was not currently suicidal or homicidal.  He was very angry and depressed.  There was no evidence of psychotic thought, mood, or perceptual disorder.  He was a bit circumstantial and it took him awhile to get to the point.  Again, he was very upset that he was not getting what he thought that he deserved.  His judgment and insight were only fair.  

The examiner diagnosed adjustment disorder, chronic, with mixed emotional features those being depression, anger, and anxiety.  The examiner believed that the Veteran was in the moderate symptom range because he had a lot of conflicts with people, especially the VA.  He seemed quite discouraged, depressed, and angry.  However, many of his symptoms would ease up if his finances and health improved.  He assigned a GAF of 60, which is at the least severe extreme of the spectrum of moderate symptoms.  The Veteran was competent to handle his own funds. 

A social survey was done in May 2001.  The impression was that the Veteran was an adult child of an abusive alcoholic who prided himself on having a good work ethic and being a responsible family man over the years.  Problems developed when his wife developed serious health problems 5 years previously.  He felt a victimized by a private company that allegedly owed him money.  His own medical problems caused anger and emotional distress and the Veteran was receiving counseling for this.  

The Veteran was reexamined by VA in March 2002.  At that time the Veteran reported that he did not engage in may activities because of his poor health but he did like listening to books on tape.  He was not very involved in his granddaughter's upbringing although she was living with him.  He awoke typically 2-3 times during the night.  He owned his own home but did not maintain it. He felt better when he thought he could get another knee operation, but when he found out he was not a candidate due to his cardiovascular status he became depressed again.  He reported that he did not feel motivated to do things.  He reported that he had some benefit from his medications.  He was upset that his psychiatric care provider was changed, as he felt this was in retaliation to the provider writing a note saying that the Veteran was totally disabled. 

In terms of subjective complaints, the Veteran initially endorsed every type of complaint but on further questioning it was clear that he did not in fact have all of these symptoms.  For example, he said he had hallucinations but was unable to describe an occurrence consistent with hallucinations.  He reported that he engaged in obsessional rituals but he was vague and could not give any examples, saying only that when he tells his children something several times they just look at him.  He reported anxiety but when asked to describe said he felt a lot of anger.  He reported he slept about 7 hours per night.  He occasionally went shopping with his wife.  His appetite was normal.  He goes to the library and gets books on tape a few times per week.  He does not do many other activities due to lack of finances.  He used to like to walk but this activity now causes knee pain.  He denied problems with impulse control disorders.  He reported that he was not suicidal because he was Catholic and suicide was not an option. He would not reply to the question as to whether he was hopeful that things would get better.  He was hoping to get more disability money from VA so that he could pay for his wife's medication without putting it on credit cards.  

The Veteran was cooperative with the examination but at times appeared to have his own agenda, explaining his frustration with the compensation and pension process.  He was quite slow in answering many questions.  He would often answer questions with "I don't know" and would give no effort into arriving at an appropriate answer.  He was oriented to the month and year.  He initially got the date wrong but corrected himself without prompting.  He was oriented to person and place.  His memory was 3 out of 3 immediately and 2 out of 3 after 5 minutes.  He was able to name the president without any hesitation, but there was some hesitation in naming the prior two presidents.  His speech was of normal cadence and volume.  He was able to do simple math without difficulty.  He could not spell 'world' backwards.  His affect was bright at appropriate times.  His motor movements were notable in terms of being slow in walking from the waiting room.  His judgment and insight appeared intact.  The examiner diagnosed depressive disorder not otherwise specified (NOS), and assigned a GAF of 65-70, denoting mild symptoms.  The examiner specifically stated that this was meant to indicate that the Veteran's symptoms were not felt to be moderately severe or severe.  The Veteran was spontaneously interactive, his thoughts were goal directed.  He did not describe psychiatric features, although he initially endorsed such as he was noted to endorse essentially all of the areas of subjective complaints.  He goes to AMVETS meetings outside the home.  He is future oriented, but this appeared to hinge a lot on whether he would get more compensation from VA to relieve his financial stressors.  

Subsequent treatment notes show complaints of difficulty of the Veteran caring for his wife due to his own physical problems, gets discouraged easily, and loses motivation.  He felt he was doing somewhat better after surgery when seen in October 2002.  He had some difficulty with word finding and concentration.  He thought that when his compensation was increased his depression would leave him but after he got service connection for depression and a back payment he still felt depressed.  He remained depressed that he was unable to do the things he used to do because of his physical problems.  This became worse after he injured his shoulder.  He subsequently became very angry over how he perceived that he was being treated with respect to his shoulder and he had the mindset that his future was ruined by things that happened in the past.  He was very preoccupied with his financial difficulties.  He became focused on not getting enough service connection because he wanted his wife's medical insurance to be paid by VA and he was upset at not receiving this benefit.  He became fixated on the fact that he was not awarded 100 percent disability compensation and on his desire for this benefit.  

In September 2003 the Veteran submitted a written statement about his orthopedic problems.  

The Veteran was reexamined on November 27, 2004.  At that time, the Veteran reported that he did feel his medication helped him with his depression and with sleep.  He felt that he was still very depressed.  He was very ruminative about how he feels he was being victimized by the government and VA.  He repeatedly focused on this during the session.  He claimed that he was never happy with anything although he got along well with his wife.  He and his wife tend to spend their days helping each other.  He was adamant about expressing his displeasure at not receiving more money from VA.  

The Veteran was neatly dressed.  He was slightly disheveled.  He was irritable during the session and it was difficult to interview him because of his constantly ruminating about feeling victimized by the VA system.  He felt that VA should give him more money and worried about his wife living without him some day and worried about whether she would be financially taken care of.  He was goal directed in his thinking process.  He was not suicidal, homicidal, or psychotic.  He did have some thought blocking at times.  He had average to low average intelligence.  His judgment and insight were limited.  He was sad and irritable.  He slept well only with medication.  He had a slight, but only slight, psychomotor retardation.  There were no cognitive deficits noted on exam.

The examiner diagnosed major depression with mild melancholy without psychosis and history of alcoholism, currently in partial remission.  He assigned a GAF of 50-55 which generally denotes moderate symptoms.  The examiner reported that the Veteran was experiencing severe depression. He has very few social activities although he gets along with his immediate family and it would probably help him to get out more.  He should be encouraged to stay in treatment.  A mood stabilizer might help him.  

In September 2006 the Veteran's wife, the appellant, wrote that the Veteran had been emotionally distraught by erectile dysfunction.  He also was depressed because he felt entitled to more compensation.  In September 2008 she wrote a letter in which she expressed that she believed that the opinion of the doctor who stated the Veteran was 100 percent disabled should be accepted as more probative than those of the VA examiners. 

The evidence does not show that the Veteran met the criteria for a rating in excess of 30 percent until November 27, 2004, when findings at a VA examination showed that his symptoms had become worse.  

The Veteran did not have symptoms productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as those set forth on the rating schedule.  The Veteran had a full affective range.  While he had some difficulty getting to the point at times, his speech was generally within normal limits and goal directed.  The evidence indicates that he was somewhat distracted by his insistence that he was entitled to a greater amount of VA compensation.  There was no evidence of panic attacks.  There was no difficulty shown in understanding complex commands.  His memory was grossly intact.  Insight and judgment was assessed as fair at the April 2001 VA examination as an intact at the March 2002 VA examination.  The Veteran was not shown to have any deficit with regards to abstract thinking.  While he endorsed a low mood and low motivation at times, this was not felt to be productive of even moderate symptoms by either VA examiner, nor is there anything in the Veteran's VA treatment records that suggests that this was a moderately severe or severe problem.  The Veteran maintained a good relationship with his wife and was still active in some social organizations such as Amvets.  

The Board recognizes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. .Mauerhausen v. Principi, 16 Vet. App. 436, 442 (2002) . Rather, the criteria ('such symptoms as') provide guidance concerning the severity of symptoms that are contemplated for each rating, in addition to permitting consideration of other symptoms particular to the Veteran.  Id.   However, in this case, the evidence shows that during the period prior to November 27, 2004 the Veteran was somewhat depressed about life stressors such as his health, his wife's health, and his finances, but that this caused him only mild impairment in functioning.  He did not have any symptoms that were of similar severity to those set forth as part of the criteria for a 50 percent rating.  Notably, the Veteran was examined by two VA examiners during this period, one in April 2001 and one in March 2002, both of whom reviewed the Veteran's treatment records and interviewed the Veteran, and both came to the conclusions that the Veteran's impairments were not moderately severe or severe in nature.  While the Board acknowledges that the Veteran's treating psychiatrist opined that the Veteran was totally disabled psychiatrically, this statement was a bare conclusion that was not supported by any rationale or any evidence from treatment records or elsewhere.  This is in sharp contrast to the far more probative opinions of the VA examiners who, as previously noted, interviewed the Veteran and reviewed his treatment records, and who both wrote detailed reports delineating the Veteran's symptoms and level of functional impairment.

However, the report of the VA examination dated November 27, 2004 shows that the Veteran's symptoms got worse, albeit apparently largely due to his frustration that VA was not giving him the money that he wanted.  At that time, the examiner noted that the Veteran was disheveled, his insight and judgment were limited, and he was difficult to interview because of his constant ruminations about feeling victimized by not being given the amount of money that he wanted by VA.  At that time, the examiner assessed the Veteran as being severely depressed, although he assigned a GAF score that was more consistent with moderate impairment.

While the Veteran's symptoms got worse at this time, they were not so severe as to warrant a 70 percent rating.  There was no evidence of occupational and social impairment with deficiencies in most areas.  There was no suicidal ideation, to obsessional rituals, the Veteran's speech generally was not intermittently illogical, irrelevant, or obscure although the Veteran evidenced a desire to complain about perceived injustices perpetrated by VA even when other topics were raised in conversation.  There were no impulse control problems noted.  The Veteran was fully oriented.  He was somewhat disheveled at his examination yet was neatly dressed and there was no indication of improper hygiene. While the Veteran had difficulty adapting to the stressors of his medical condition, his wife's medical condition, and financial stressors, these were objectively stressful life events and there is no indication that the Veteran's difficulty handling these stressors was related to a more generalized inability to handle stress such as the type of stress that would be experienced in an ordinary work environment.  He had positive relationships with his wife and family members.  None of his other symptoms were so severe at to approximate the criteria necessary for a 70 percent rating.  

The Board finds that the Veteran's symptoms did not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's depressed mood and related symptoms are contemplated by the rating schedule.  There is also no indication of problems such as repeated hospitalizations, notably the Veteran was never hospitalized for a psychiatric problem.  His psychiatric condition also did not affect his work as he was no longer working at the time service connection for this disability was granted. 

DIC Pursuant to 38 U.S.C.A. § 1318

The claimant also argues that she should be granted DIC pursuant to 38 U.S.C. § 1318.  She claims that although her husband was not rated totally disabled 10 years prior to his death she should nonetheless be awarded the benefit because the Veteran had physical and emotional problems during the 10 years prior to his death and because he very much wanted VA to award DIC benefits so that the appellant would be financially taken care of.  

This statute provides, in relevant part, that VA shall pay DIC benefits to the surviving spouse of a Veteran whose death was not the result of his own misconduct and who was either (1) rated totally disabled for 10 or more years immediately prior to his death; (2) had a disability that was continuously rated totally disabling for a period of at least 5 years from the date of the Veteran's discharge or release from active duty, or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999 and was rated totally disabled for at least 1 year prior to his death.  38 U.S.C.A. § 1318.  

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 'entitled to receive' means that, at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to his dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset his indebtedness; (3) he had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) he had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because his whereabouts was unknown, but he was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).

Also, 'rated by the VA as totally disabling' includes a total disability rating on the basis of individual unemployability (TDIU). 38 C.F.R. § 3.22(c). Further, except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involving a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime. 38 C.F.R. § 20.1106.

So according to 38 C.F.R. § 3.22, the Veteran must have been receiving, or entitled to receive, the compensation benefits at the time of his death; the appellant cannot establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by showing 'hypothetical entitlement.' Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  The Veteran did not have a total disability rating for at least 10 years immediately preceding his death, despite his widow-appellant apparently believing that he should have, which is akin to hypothetical entitlement and does not constitute actual entitlement. 

In this case, the Veteran was released from active service in March 1955 and was not a prisoner of war.  At the time of his death, his combined disability rating was 60 percent.  He also was in receipt of TDIU since October 12, 2004.  He died in May 2005, less than a year after the effective date of his TDIU rating, which was made effective the date that his claim for this benefit was received.  Thus, the criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 were not met.

The appellant  and her representative have alleged that the Board should weigh all factors and grant her benefits notwithstanding her failure to meet the above statutory criteria.  The Board is without jurisdiction to award benefits which are not provided for by statute or regulation.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Rather, it is bound by applicable statutory provisions and the regulations promulgated by the Department.  38 U.S.C.A. § 7104.  

The Board considered the benefit of the doubt doctrine but the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1318.  See, e.g., Gilbert 1 Vet. App. 49 at 55; 38 U.S.C.A. § 5107(b).  Accordingly, DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.


ORDER

A rating in excess of 30 percent for depression prior to November 27, 2004 is denied, for accrued benefits purposes.

A rating of 50 percent for depression beginning November 27, 2004 is granted, for accrued benefits purposes.

DIC pursuant to 38 U.S.C.A. § 1318 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


